


Exhibit 10.13




AMENDMENT TO COMMERCIAL SALES AGREEMENT


THIS AMENDMENT TO COMMERCIAL SALES AGREEMENT (the “Amendment”) is made as of
February 3, 2012, by and between Wells Fund XIV - 3675 Kennesaw 75 Parkway, LLC,
a Georgia limited liability company (“Seller”) and Parallax Digital Studios,
Inc., a Georgia corporation (“Purchaser”).


RECITALS:


A.    Purchaser and Seller entered into that certain Commercial Sales Agreement,
dated as of January 4, 2012, as modified by Addendum to Commercial Sales
Agreement dated January 4, 2012 (as modified, the “Agreement”); and


B.    Purchaser has requested an extension of the Closing and Seller has agreed
to grant such an extension on the terms and conditions set forth in this
Amendment.


AMENDMENT:


For and in consideration of the sum of Ten and No/100 Dollars ($10.00), and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:


1.    Closing. Notwithstanding anything contained in the Agreement to the
contrary or in conflict, Purchaser and Seller hereby agree the closing date
under the Agreement shall be extended to Friday, February 24, 2012 or such
earlier date as Purchaser and Seller may agree.


2.    Miscellaneous.


(a)    All capitalized terms used but not defined herein shall have the meanings
given to such terms in the Agreement.


(b)    The Agreement and all terms, covenants and conditions thereof, as amended
by this Amendment, shall remain and continue in full force and effect.


(c)    This Amendment shall inure to the benefit of and be binding upon Seller
and Purchaser, and each of their respective successors and assigns.


(d)    This Amendment may be executed in counterparts, each of which (or any
combination of which) when signed by all of the parties shall be deemed an
original, but all of which when taken together shall constitute one agreement.
Executed copies hereof may be delivered by telecopier or PDF and upon receipt
shall be deemed originals and binding upon the parties hereto.


    
[Signatures on following page]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first above written.


SELLER:


WELLS FUND XIV - 3675 KENNESAW 75 PARKWAY, LLC,
a Georgia limited liability company


By:    Wells Real Estate Fund XIV, L.P., a Georgia
Limited partnership, its sole member


By:    Wells Capital, Inc., a Georgia corporation
its general partner


By: /s/ Douglas P. Williams
Name: Douglas P. Williams
Title: Senior Vice President




/s/ Douglas P. Williams
Leo F. Wells, III, its general partner, by and
through Douglas P. Williams as attorney in fact








[Signatures continued on following page]






--------------------------------------------------------------------------------




[Signatures continued from previous page]






PURCHASER:


PARALLAX DIGITAL STUDIOS, INC.,
a Georgia corporation




By: /s/ David E. Clevenger
Name: David E. Clevenger
Title: President




